Citation Nr: 0627744	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  04-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1963 to 
October 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in St. Louis, 
Missouri, which denied the veteran's claim for an initial 
rating higher than 10 percent for tinnitus.  A prior RO 
decision, dated earlier that month, had granted 
service connection for tinnitus and assigned an initial 10 
percent rating effective December 30, 2002.

In his appeal for a higher initial rating, the veteran is 
requesting separate 10 percent evaluations for each ear.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals the rating initially assigned following the 
grant of service connection, VA must consider his claim in 
this context - which includes determining whether the rating 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his 
appeal).


FINDING OF FACT

The veteran has a 10 percent disability rating for his 
bilateral tinnitus, which is the maximum rating authorized 
under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.


CONCLUSION OF LAW

The veteran is not entitled to initial separate 10 percent 
disability ratings for his bilateral tinnitus as a matter of 
law.  38 U.S.C.A. §1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, DC 6260 (in effect prior to and as of 
June 13, 2003); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Furthermore, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court/CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" (including a claim for a higher initial rating 
for a just service-connected disability), therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as  reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Significantly, however, there remain some instances in which 
the provisions of the VCAA and its attendant duty to notify 
and assist are inapplicable to the adjudication of a claim 
for VA compensation or other benefits, and this includes 
those cases which may be resolved entirely based on 
application of the law, and without reference to the factual 
circumstances of the case.  The present case involves such   
a situation, in that the outcome is based upon interpretation 
and application of the regulations that pertain to the 
evaluation of the veteran's service-connected tinnitus 
disability, under 38 C.F.R. § 4.87, DC 6260 (as in effect 
prior to June 13, 2003).  Additionally, as explained below, 
the recent decision of the U. S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006) held that VA's construction of the 
former version of DC 6260      as not having authorized 
separate ratings for bilateral tinnitus, was a reasonable 
interpretation of that regulation.  Thus, the VCAA does not 
apply to this case because there is no reasonable possibility 
that any further assistance would aid the veteran 
in substantiating this claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  See also Valiao 
v. Principi,              17 Vet. App. 229, 232 (2003).  See, 
too, VAOPGCPREC 2-2004 (March 9, 2004) (there is no 
additional evidence or information that could be provided to 
substantiate a claim for separate ratings for bilateral 
tinnitus, inasmuch as entitlement to this benefit is barred 
under the applicable law and regulations).  Accordingly, the 
veteran's claim may be adjudicated on its merits based upon 
the current record.

As mentioned, the veteran wants separate compensable ratings 
for tinnitus, on the justification that the version of 38 
C.F.R. § 4.87, DC 6260 from prior to June 2003, provided for 
two distinct evaluations where there was bilateral tinnitus.       
Effective June 13, 2003, VA revised DC 6260 to provide that 
only a single            10 percent evaluation is to be 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2003).  The veteran's representative 
contends that because the effective date of   the award of 
service connection (and initial single 10 percent rating) for 
tinnitus     on December 30, 2002 preceded the date of the 
regulatory revision pertaining to  DC 6260, that the Board 
must apply the law in effect prior to June 2003, which    did 
not expressly prohibit the assignment of separate 10 percent 
ratings for tinnitus in each ear.

Generally, when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, VA must first 
determine whether the statute or regulation identifies     
the types of claims to which it applies.  Where that statute 
or regulation is silent, VA must determine whether applying 
the new provision to claims that were pending when it took 
effect would produce genuinely retroactive effects.  If so,   
VA ordinarily should not apply the new provision to the 
claim.  If there are no resulting retroactive effects, VA 
ordinarily must apply the new provision -- however, at no 
point prior to the effective date of that provision.                           
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. 
§ 5110(g);     38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).  These principles disfavoring retroactive legislation 
or rulemaking are consistent with the decision    of the 
Federal Circuit in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), which expressly overruled the Court's holding in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent 
that Karnas had permitted the retroactive application of a 
statute or regulation, that did not expressly provide for 
such application.              The previous version of a 
statute or regulation, if more favorable, may still be 
applied prospectively without any such limitations as to the 
effective date of issuance of the revised criteria.  

In this case, the change to DC 6260 effective in June 2003 
did not provide for retroactive application.  See Schedule 
for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 
25,822 (May 14, 2003).  Thus, for the period since the     
June 2003 revision in the regulation expressly prohibiting 
the assignment of separate ratings for each ear, the 
veteran's claim must be denied based on the application of 
the revised rating criteria.



There remains for consideration, however, whether the veteran 
is at least entitled   to application of the prior version of 
this regulation for the months of eligibility preceding the 
June 2003 amendment.  Furthermore, the original rating 
criteria effective prior to June 13, 2003 under the old DC 
6260 also may be applied prospectively in the adjudication of 
his claim subsequent to June 2003,                    if 
warranting a more favorable result.  Unfortunately, though, 
his claim must be denied even when considering the former 
version of DC 6260.

In proceeding with an analysis of whether the rating criteria 
from prior to           June 13, 2003 provides for the 
assignment of separate compensable ratings for bilateral 
tinnitus at any point during pendency of the claim for a 
higher rating,     and even following the June 2003 
regulatory revision, it should be noted at the outset there 
have been several recent developments in the law that warrant  
preliminary discussion.  

In April 2005, the Court issued a decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), which reversed a decision 
of the Board that had concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA subsequently appealed the Court's decision 
in Smith to the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that may ultimately be overturned on appeal, 
the Secretary imposed a temporary stay at the Board on the 
adjudication of tinnitus claims affected by the Smith 
decision during the time period that the appeal to the 
Federal Circuit was pending.  The specific claims affected by 
the stay included:  (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than        
10 percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, DC 6260.  
Since this case at hand involves the first situation 
described above, adjudication of the veteran's claim at the 
Board was therefore deferred.  

More recently, however, the Federal Circuit reversed the 
Court's decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).      Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In deciding the veteran's claim on the merits, review of the 
legal history as to the interpretation of the VA rating 
schedule should consist of, initially, the precedential 
opinion in VAOPGCPREC 2-2003 set forth in May 2003 that 
specifically  addressed the issue of separate compensable 
ratings for bilateral tinnitus.             The General 
Counsel held that DC 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under DC 6260 or 
any other diagnostic code.   See VAOPGCPREC 2-2003 (May 23, 
2003).  Precedential opinions of VA's General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002); 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 
19.5 (2005).



38 C.F.R. § 4.25(b), provides that except as otherwise 
provided in the Rating Schedule, the disabilities arising 
from a single disease entity, e.g., arthritis, multiple 
sclerosis, cerebrovascular accident, etc., are to be rated 
separately, as are all other disabling conditions, if any.  
See also Esteban v. Brown, 6 Vet. App. 259 (1994);  38 C.F.R. 
§ 4.25(b) (2005).  The issue is, therefore, whether bilateral 
tinnitus constitutes two separate disabilities that are 
eligible for separate ratings.

In addition, the assignment of separate ratings is dependent 
on a finding that the disease entity is productive of 
distinct and separate symptoms; the evaluation of   the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2005); Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  In VAOPGCPREC 2-2003, 
the General Counsel noted that tinnitus is the perception of 
sound in the absence of any external stimulus.  Citing The 
Merck Manual 665 (17th ed. 1999).  VA also discussed the 
nature of tinnitus in the proposed amendment to DC 6260:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a precursor 
of subjective tinnitus.  It is theorized 
that in true tinnitus the brain creates 
phantom sensations to replace missing 
inputs from the damaged inner ear, similar 
to the brain's creation of phantom pain in 
amputated limbs.  (Diseases  of the Ear, 
H. Ludman, and T. Wright, 6th ed., chapter 
11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research    
8:221-2, P. Jasterboff, 1990; and 
Mechanisms of Tinnitus, Allyn and Bacon, 
1995, J. Vernon and A. Moller (Eds)).  
True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to DC 6260:

VA's Audiology and Speech Pathology 
Service recently wrote a booklet titled 
Hearing Impairment, an Independent Study 
Course for health care providers.  The 
section on tinnitus states that the fact 
that most tinnitus appears to be coming 
from the ear led to a belief that tinnitus 
was generated in the inner ear, but this 
is not the case.  It further states that 
damage in the inner ear may be a precursor 
for subjective tinnitus, but that 
subjective tinnitus is generated within 
the central auditory pathways.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
68 Fed. Reg. 25,822 (May 14, 2003).

The medical treatise evidence documented in the Federal 
Register shows, as explained above, that tinnitus is a single 
disease entity manifested in a single disability, regardless 
of whether it is perceived as being in one ear, both ears, or 
in the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is inappropriate. The application of 
38 C.F.R. § 4.25(b) does not, therefore, provide a basis for 
assigning separate ratings for bilateral tinnitus.

The veteran's representative addressed the matter of the 
application of            section 4.25(b), in his December 
2003 notice of disagreement (NOD) filed in response to the 
RO's assignment of an initial rating no higher than a single            
10 percent evaluation for tinnitus, alleging that the 
veteran's tinnitus was of the nature that it actually 
involved two unique identifiable medical conditions,             
of each ear, potentially affecting the inner ear, to 
therefore support separate disability ratings under 38 C.F.R. 
§ 4.25(b).  The representative further requested that the 
veteran undergo a VA audiology examination to obtain an 
opinion to confirm whether this was correct regarding his 
tinnitus.  

This contention that the veteran's tinnitus is due to 
distinct manifestations of organic dysfunction within both 
ears suggests a condition that is in direct contrast to the 
(subjective) tinnitus originating from the mechanisms of 
auditory perception, which clearly constitutes a single 
disability for VA purposes -- and instead represents a 
condition similar to the "objective tinnitus" described in 
VAOPGCPREC 2-2003, medically defined as having a definite 
cause that generates the sound, such as vascular or muscular 
disorders.  As further explained in VAOPGCPREC 2-2003, this 
type of disability generally is evaluated as part of the 
underlying condition causing it.  A higher rating might then 
be available based on a diagnostic code other than DC 6260 -- 
but that is not the basis of entitlement alleged here.  And 
most significantly, the diagnosis of an objective tinnitus 
could not help provide for separate ratings under DC 6260 for 
the underlying tinnitus,     in and of itself (the theory of 
entitlement which has been claimed in this instance), which 
is essentially considered to be a single condition.  Also, to 
the extent that tinnitus could be related to pathology of the 
inner ear, as the above medical treatise evidence sets forth, 
while damage to the inner ear may be a precursor of 
subjective tinnitus, that condition is still considered to 
have an origin in the mechanisms of perception, rather than 
directly from the inner ear itself.  

The determination that section 4.87, DC 6260 does not support 
the assignment of separate ratings, is further supported by 
the regulatory scheme that forms the basis for evaluating the 
severity of a service-connected disability.  Disability 
ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The basis of disability evaluations is the 
ability to function under the ordinary conditions of daily 
life, including employment.  Regardless of the location of 
the disability, evaluations are based upon lack of usefulness 
of these body parts or systems.  38 C.F.R. § 4.10.  

The VA Rating Schedule does provide for separate ratings for 
a single disease entity that has multiple manifestations.  
For example, several of the diagnostic codes pertaining to 
the feet provide different ratings for unilateral versus 
bilateral involvement.  Having a disability that affects both 
feet, rather than just one foot, results in additional 
functional limitations, in terms of the ability to ambulate. 
Having tinnitus in both ears, however, does not result in 
significantly greater impact on the functioning of the 
auditory system, in comparison to having tinnitus in only one 
ear.

Pursuant to the phrase in 38 C.F.R. § 4.25(b) "except as 
otherwise provided," a single rating for multiple 
manifestations of the same disease entity can be applied only 
if the diagnostic code so specifies.  For instance, some of 
the diagnostic codes pertaining to the feet provide that the 
same rating applies regardless of unilateral or bilateral 
involvement.  The Board notes, however, that that lack of 
distinction applies to disabilities warranting the minimum 10 
percent rating, indicating that the disability is of 
insufficient severity to warrant distinct ratings for 
unilateral or bilateral involvement.

Nevertheless, in determining the appropriate rating for 
bilateral tinnitus we need not look so far as the diagnostic 
codes pertaining to the feet; the diagnostic codes pertaining 
to the auditory system specify the situations in which 
separate ratings are applicable, depending on unilateral or 
bilateral manifestations.  For example, the rating for 
hearing loss is dependent on whether there is hearing loss in 
both ears, or only one ear.  In addition, DC 6207 provides a 
30 percent rating for the complete loss of one auricle, and a 
50 percent rating for the complete loss of both auricles. 
None of the remaining diagnostic codes pertaining to the 
auditory system provide for unilateral versus bilateral 
involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor. See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes). The Supreme Court also held in Brown, 
however, that "[a]mbiguity is a creature not of definitional 
possibilities but of statutory context. . ."  Brown, 513 
U.S. at 118 (citations omitted).  By reading the rating 
criteria for DC 6260 in the context of the remaining 
provisions of the Rating Schedule, it is clear that a maximum 
10 percent rating may be assigned for tinnitus, regardless of 
whether it is unilateral or bilateral, and that separate 10 
percent ratings cannot be assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, DC 6260 (2002).  The 
diagnostic code does not distinguish between tinnitus that is 
perceived in one ear, both ears, or within the head.  Other 
diagnostic codes pertaining to the auditory system specify 
whether the rating is to be assigned based on unilateral or 
bilateral involvement (DC 6100 for hearing loss, and DC 6207 
for loss of auricle).  Because some of the diagnostic codes 
pertaining to the auditory system distinguish between 
unilateral and bilateral involvement, it is apparent from the 
regulation that the omission of that language from DC 6260 
was intentional. This interpretation of the diagnostic code 
is not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.

In sum, based on the provisions of VA's rating schedule (from 
when the                 pre-June 13, 2003 rating criteria 
were effective, and which also have not been substantively 
revised since then) and the history of regulatory amendments 
to the rating criteria at DC 6260 itself, that diagnostic 
code clearly indicates that a           10 percent rating 
applies to recurrent tinnitus, whether involvement is 
unilateral     or bilateral.  Moreover, as mentioned, the 
decision of the Federal Circuit in      Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006) upheld the interpretation of 
the legal authority applicable to the evaluation of tinnitus 
on the part of VA, that there is no conclusive basis upon 
which separate compensable ratings for tinnitus can 
reasonably be awarded, inasmuch as this represented a 
legitimate and reasoned interpretation of the applicable law 
and regulations.  







For these reasons, the Board concludes that the version of DC 
6260 in effect prior to June 2003 precludes an evaluation in 
excess of a single 10 percent rating for tinnitus.  Thus, the 
veteran's claim for separate 10 percent ratings for each ear 
for service-connected tinnitus must be denied under both the 
new and old versions of the regulation.  Also, since the 
higher rating sought is not legally permitted on any basis 
under DC 6260, whether considering the former or revised 
version,                 it follows that the veteran cannot 
receive a staged rating, in accordance with the Fenderson 
decision.  Where, as here, the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for initial separate 10 percent disability ratings 
for bilateral tinnitus is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


